Case 1:20-cv-00669-RDB Document1 Filed 03/12/20 Page 1 of 22

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

PHILADELPHIA INDEMNITY
INSURANCE COMPANY
P.O. Box 950

One Bala Plaza, Suite 100

Bala Cynwyd, PA 19004

and

ESSENTIAL BRANDS, INC.
3415 Box Hill Corporate Center Drive
Abingdon, MD 21009

and

KIDDIE ACADEMY DOMESTIC
FRANCHISING, LLC

3415 Box Hill Corporate Center Drive
Abingdon, MD 21009

Plaintiffs

v.

MARKEL INSURANCE COMPANY
4521 Highwoods Parkway
Glen Allen, VA 23060

Serve:

Maryland Insurance Administration
200 St. Paul Place, Suite 2700
Baltimore, MD 21202

and

KA BROADWAY, LLC d/b/a KIDDIE
ACADEMY PEARLAND EAST

2201 Bayou Cove Lane

League City, TX 77573 |

Civil ActionNo: J60V/GG9 CIB

eee, FILED

ma LOGGED nm ENTERED

somes RECEIVED

MAR 1 8 2909

AT BALTIMORE

CLEAK, U.S, DISTR:
DiS taicy OS wash SOUR

DEPUTY
Case 1:20-cv-00669-RDB Document1 Filed 03/12/20 Page 2 of 22

Serve: *
Jason Michael White, Resident Agent
2201 Bayou Cove Lane *
League City, TX 77573

Fd
and

*

BULLOCK’S BRIGHT BEGINNINGS, LLC
2108 Bayou Cove Lane *
League City, TX 77573

Serve:

Cory Bullock, Resident Agent *
2108 Bayou Cove Lane

League City, TX 77573 *

and

CORY BULLOCK
2108 Bayou Cove Lane
League City, TX 77573 *

and
SUMMER BULLOCK *
2108 Bayou Cove Lane

League City, TX 77573 *

Defendants

COMPLAINT FOR BREACH OF CONTRACT
AND DECLARATORY JUDGMENT

 

Pursuant to Rule 57 of the Federal Rules of Civil Procedure and 28 U.S.C. § 2201,
Plaintiffs Philadelphia Indemnity Insurance Company, Essential Brands, Inc., and Kiddie
Academy Domestic Franchising, LLC (collectively referred to as “Plaintiffs”) bring this suit for

Declaratory Judgment against Defendants Markel Insurance Company and KA Broadway, LLC,
 

Case 1:20-cv-00669-RDB Document1 Filed 03/12/20 Page 3 of 22

d/b/a Kiddie Academy Pearland East, Bullock's Bright Beginnings, LLC, Cory Bullock, and
Summer Bullock and state as follows:
PARTIES

1, Philadelphia Indemnity Insurance Company (“PIC”) is an insurance company
organized and existing in the Commonwealth of Pennsylvania.

2, Essential Brands, Inc, (“Essential”) is a corporation organized and existing in the
State of Maryland. Essential is the parent of Kiddie Academy Domestic Franchising, LLC.

3. Kiddie Academy Domestic Franchising, LLC (“KADF”) is a limited liability
company organized and existing in the State of Maryland.

4. Markel Insurance Company (“Markel”) is an insurance company organized and
existing in the Commonwealth of Virginia.

5. KA Broadway, LLC, d/b/a Kiddie Academy Pearland East (“KA Broadway”) is a
limited liability company organized and existing in the State of Texas.

6. Bullocks Bright Beginnings, LLC (“Bullocks”) is a limited liability company

organized and existing in the State of Texas.

7. Cory Bullock (“Mr. Bullock”) is an individual resident of the State of Texas.

8. Summer Bullock (“Ms. Bullock”) is an individual resident of the State of Texas.
JURISDICTION AND VENUE

9. Pursuant to 28 U.S.C. § 1332, this Court has jurisdiction because the amount in

controversy exceeds $75,000 and the parties have complete diversity of citizenship.
10. Pursuant to 28 U.S.C. § 2201, the matter in controversy involves a declaration of
the rights, duties, and obligations of the parties under insurance policies and other contracts.

3
Case 1:20-cv-00669-RDB Document1 Filed 03/12/20 Page 4 of 22

11. This Court is the proper venue for this dispute pursuant to Paragraph 27.2 of the
Franchise Agreements between KADF and KA Broadway and between KADF and Bullocks/Mr.
Bullock/Ms. Bullock which state, “The parties agree that any cause of action by either party
against the other must be filed in the United States District Court for the District of Maryland or
the Circuit Court for Harford County, State of Maryland, and the parties and all personal
guarantors hereof do hereby waive ail questions of personal and subject matter jurisdiction or
venue for the purpose of carrying out this provision....”

FACTS REGARDING PRIOR LITIGATION
The Lewis Case/KA Broadway, LLC

12. On or about November 7, 2013, KADF and KA Broadway entered into a
Franchise Agreement under which KADF granted KA Broadway the right to operate a Kiddie
Academy Child Care Learning Center in Pearland, Texas.

13. Paragraph 14 of the Franchise Agreement required KA Broadway to procure:

14.2.1 Comprehensive general liability insurance, including,
without limitation, personal injury, premises liability, errors and
omissions, products/completed operations, fire and contractual
liability in the amount of One Million Dollars ($1,000,000) per
occurrence and Two Million Dollars ($2,000,000) in the aggregate.

14.2.2 Teachers’ professional liability insurance in the amount
of One Million Dollars ($1,000,000) per occurrence and Two
Million Dollars ($2,000,000) in the aggregate, separate and apart
from the comprehensive general liability insurance limits.

14.2.9 Umbrella liability insurance (commonly referred to as
excess liability insurance) in the amount of no less than Three
Million Dollars ($3,000,000) per occurrence and Three Million
Dollars ($3,000,000) in the aggregate.

14, Paragraph 21 of the Franchise Agreement provides:

4
Case 1:20-cv-00669-RDB Document1 Filed 03/12/20 Page 5 of 22

21. INDEPENDENT CONTRACTOR; INDEMNIFICATION
271.2 Indemnification

Nothing in this Agreement authorizes Franchisee to make any
contract, agreement, warranty or representation on Franchisor’s
behalf, or to incur any debt or other obligation in Franchisor’s
name. Franchisor will in no event assume liability for, or be
deemed liable under this Agreement as a result of any such action
by Franchisee; nor will Franchisor be liable by reason of any act or
omission of Franchisee in its conduct in operating the Franchised
Business or for any claim or judgment arising from the operation
of the Franchised Business. Franchisee’ will indemnify and hold
Franchisor and Franchisor’s members, managers, officers,
directors and employees harmless against and from any and all
claims arising either directly or indirectly from, as a result of, or in
connection with the operation of the Franchised Business, as well
as the costs, including attorneys’ fees, of defending against them.
This provision and all of its parts shall survive the termination or
expiration of this Agreement.

15, On or about October 27, 2017, Robert Lewis, Individually and as Next Friend of
the Minor, K. L., filed a lawsuit in the District Court of Brazoria County, Texas against KA
Broadway, Essential, and KADF arising out of an incident which occurred on June 19, 2017 (the
“Incident”). Such lawsuit was styled Robert Lewis, et al. v. KA Broadway, LLC, et al., Cause No.
93954-CV (the “Underlying Lewis Litigation”).

The McNeel Case/Bullocks Bright Beginnings, LLC

16. On or about March 12, 2007, KADF and Mr. and Ms. Bullock entered into a
Franchise Agreement under which KADF granted Mr. and Ms. Bullock the right to operate a
Kiddie Academy Child Care Learning Center in League City, Texas.

17. Paragraph 14 of the Franchise Agreement required Mr. and Ms. Bullock to

procure:
Case 1:20-cv-00669-RDB Document1 Filed 03/12/20 Page 6 of 22

14.2(a) Comprehensive general liability insurance, including
personal injury, errors and omissions, products/completed
operations, contractual liability, teachers professional liability,
sexual abuse and molestation and products liability, as well as
comprehensive automobile liability coverage for both owned and
non-owned vehicles, and property damage liability coverage, in
the amount of Two Million Dollars ($2,000,000) per occurrence
and Three Million Dollars ($3,000,000) in the aggregate.

18. Paragraph 20.3 of the Franchise Agreement provides:
Indemnification

It is understood that nothing in this Agreement authorizes
Franchisee to make any contract, agreement, warranty or
representation on Franchisor’s behalf, or to incur any debt or other
obligation in Franchisor’s name. Franchisor will in no event
assume liability for, or be deemed liable under this Agreement as
a result of any such action; nor will Franchisor be liable by reason
of any act or omission of Franchisee in its conduct in operating the
Franchised Business or for any claim or judgment arising from the
operation of the Franchised Business against Franchisee or
Franchisor. Franchisee will indemnify and hold Franchisor and
Franchisor’s members, managers, officers, directors and
employees harmless against any and all claims arising directly or
indirectly from, as a result of, or in connection with Franchisee’s
operation of the Franchised Business, as well as the costs,
including attorneys’ fees, of defending against them. This
provision and all of its parts shall survive the termination or
expiration of this Agreement.

19. On or about October 17, 2018, Jared and Lindsey McNeel, Individually and as
Natural Representatives of the Estate of 5.M.M., filed a lawsuit in the District Court of
Galveston County, Texas against Kiddie Academy International, Inc., Bullocks Bright
Beginnings, LLC, Cory Bullock and Summer Bullock, d/b/a Kiddie Academy of League City,
arising out of an incident which occurred on August 27, 2018 (the “Incident”). Such lawsuit was

styled Jared McNeel, et al. v. Kiddie Academy International, Inc., et al., Case No. 18-CV-1455 (the
Case 1:20-cv-00669-RDB Document1 Filed 03/12/20 Page 7 of 22

“Underlying McNeel State Litigation”). A First Amended Complaint added Essential Brands,
Inc. to the case as a defendant. On February 20, 2019, Plaintiffs served their Third Amended
Petition, omitting co-Defendants, Kiddie Academy International, Inc. and Essential Brands, Inc.
from the pleading and effectively dismissing them from the suit.

20. The McNeel Plaintiffs reached a settlement agreement with Bullocks and Mr. and
Ms. Bullock in the Underlying State Litigation and that case was dismissed. Because the
remaining defendants were now completely diverse from the Plaintiffs, the case was removed
to the U.S. District Court for the Southern District of Texas and through further amendments
made claims against Kiddie Academy International, Inc., Essential Brands, Inc., and Kiddie
Academy Domestic Franchising, LLC, in a case styled Jared McNeel, et al. v. Kiddie Academy
International, Inc., et al., Case No. 19-cv-178 (the “Underlying McNeel Federal Litigation”).

THE MARKEL POLICIES

21. At the time of the incident involved in the Underlying Lewis Litigation, Markel
issued a Commercial General Liability Policy of insurance to KA Broadway, Policy No.
CCP20027298, with effective dates of December 16, 2016 to December 16, 2017, and with limits
of liability of $1,000,000 in general liability coverage and $1,000,000 in professional liability
coverage (the “Markel CGL Policy”).

22. The Markel CGL Policy provides in relevant part as follows:

COMMERCIAL GENERAL LIABILITY COVERAGE FORM
SECTION I - COVERAGES
COVERAGE A - BODILY INJURY AND PROPERTY DAMAGE

LIABILITY

1. Insuring Agreement
Case 1:20-cv-00669-RDB Document1 Filed 03/12/20 Page 8 of 22

*

a. We will pay those sums that the insured becomes legally
obligated to pay as damages because of “bodily injury” or
“property damage” to which this insurance applies.

* + +

SECTION IV - COMMERCIAL GENERAL LIABILITY
CONDITIONS

4, Other Insurance
If other valid and collectible insurance is available to the
insured for a loss we cover under Coverages A or B of this
Coverage Part, our obligations are limited as follows:

a. Primary Insurance

This insurance is primary except when Paragraph b. below
applies. ...

TEXAS PROFESSIONAL LIABILITY COVERAGE

This endorsement modifies insurance provided under the
following:

COMMERCIAL GENERAL LIABILITY COVERAGE FORM

The following changes apply only to the coverage provided by
this endorsement.
A. The following is added to Section I - Coverages:

MISCELLANEOUS PROFESSIONAL LIABILITY
1. Insuring Agreement

a. We will pay those sums that the insured becomes
legally obligated to pay as “damages” because of injury
arising out of a “wrongful act” of the insured or of any
other person for whose acts the insured is legally liable,
to which this insurance applies. ...

b. This insurance applies to injury only if:
Case 1:20-cv-00669-RDB Document1 Filed 03/12/20 Page 9 of 22

(1) The injury is caused by a “wrongful act” that takes
place in the “coverage territory”;

(2) The injury occurs during the policy period; and

(3) Prior to the policy period, no insured listed under
Paragraph 1. of Section II - Who Is An Insured and
no “employee” authorized by you to give or
received notice of a “wrongful act” or claim, knew
that the injury had occurred, in whole or in part. ..

* * *
D. Section III - Limits of Insurance is replaced by the following:
LIMITS OF INSURANCE
4. The limits of insurance provided by this endorsement are

in addition to the limits of insurance provided by the
Commercial General Liability Coverage Form.

* * *
F, The following are added to the Definitions section:
“Wrongful act” means any actual or alleged negligent act,
error or omission in the rendering or failure to render
professional services to others out of your operations,
including the furnishing of food, beverages, medications or
appliances in connection with those operations.

23. At the time of the incident involved in the Underlying Lewis Litigation, Markel
also issued an Umbrella Liability Policy of insurance to KA Broadway, Policy No.
CCU20027298, with effective dates of December 16, 2016 to December 16, 2017, and with limits
of liability of $3,000,000 (the “Markel Umbrella Policy”).

24, Essential and KADF are Additional Insureds under both Markel Policies.

25. At the time of the incident involved in the Underlying McNeel State Litigation
and Underlying McNeel Federal Litigation, Markel issued a Commercial General Liability

Policy of insurance to Bullocks, Policy No, CCG20015989-05, with effective dates of July 21, 2018

9
Case 1:20-cv-00669-RDB Document1 Filed 03/12/20 Page 10 of 22

to July 21, 2019, and with limits of liability of $1,000,000 in general liability coverage and
$1,000,000 in professional liability coverage (the “Markel CGL Policy”).
26. The Markel CGL Policy provides in relevant part as follows:
COMMERCIAL GENERAL LIABILITY COVERAGE FORM

SECTION I - COVERAGES
COVERAGE A - BODILY INJURY AND PROPERTY DAMAGE
LIABILITY

1, Insuring Agreement
a. We will pay those sums that the insured becomes legally
obligated to pay as damages because of “bodily injury” or
“property damage” to which this insurance applies.

* + *

SECTION IV - COMMERCIAL GENERAL LIABILITY
CONDITIONS

4, Other Insurance
If other valid and collectible insurance is available to the
insured for a loss we cover under Coverages A or B of this
Coverage Part, our obligations are limited as follows:

a. Primary Insurance

This insurance is primary except when Paragraph b. below
applies. ...

* * >

TEXAS PROFESSIONAL LIABILITY COVERAGE

This endorsement modifies insurance provided under the
following:

COMMERCIAL GENERAL LIABILITY COVERAGE FORM

The following changes apply only to the coverage provided by
this endorsement.

10
Case 1:20-cv-00669-RDB Document1 Filed 03/12/20 Page 11 of 22

A. The following is added to Section I ~ Coverages:
MISCELLANEOUS PROFESSIONAL LIABILITY
1. Insuring Agreement

a. We will pay those sums that the insured becomes
legally obligated to pay as “damages” because of injury
arising out of a “wrongful act” of the insured or of any
other person for whose acts the insured is legally liable,
to which this insurance applies. ...

b. This insurance applies to injury only if:

(1) The injury is caused by a “wrongful act” that takes
place in the “coverage territory”;

(2) The injury occurs during the policy period; and

(3) Prior to the policy period, no insured listed under
Paragraph 1. of Section II-~ Who Is An Insured and
no “employee” authorized by you to give or
received notice of a “wrongful act” or claim, knew
that the injury had occurred, in whole or in part. ...

* + *

D. Section III - Limits of Insurance is replaced by the following;

LIMITS OF INSURANCE

4, The limits of insurance provided by this endorsement are
in addition to the limits of insurance provided by the
Commercial General Liability Coverage Form.

* * *

F. The following are added to the Definitions section:

“Wrongful act” means any actual or alleged negligent act,
error or omission in the rendering or failure to render
professional services to others out of your operations,
including the furnishing of food, beverages, medications or
appliances in connection with those operations.

27. Essential and KADF are Additional Insureds under the Markel Policies.

11
Case 1:20-cv-00669-RDB Document1 Filed 03/12/20 Page 12 of 22

THE PIC POLICIES

28. At the time of the incident involved in the Underlying Lewis Litigation, PIC
issued a Commercial General Liability Policy of insurance to Essential and KADF, Policy No.
PHPK1592227, with effective dates of December 31, 2016 to December 31, 2017, and with limits
of liability of $1,000,000 (the “PIIC CGL Policy”).

29. At the time of the Underlying Lewis Litigation, PIIC issued also a Commercial
Umbrella Liability Policy of insurance to Essential and KADF, Policy No. PHUB567838, with
effective dates of December 31, 2016 to December 31, 2017, and with limits of liability of
$10,000,000 (the “PHC Umbrella Policy”).

30. At the time of the incident involved in the Underlying McNeel State and Federal
Litigations, PIIC issued a Commercial General Liability Policy of insurance to Essential and
KADF, Policy No. PHPK1757163, with effective dates of December 31, 2017 to December 31,
2018, and with limits of liability of $1,000,000 (the “PHC CGL Policy”).

31. At the time of the Underlying McNeel State and Federal Litigations, PITC issued
also a Commercial Umbrella Liability Policy of insurance to Essential and KADF, Policy No.
PHUB612780, with effective dates of December 31, 2017 to December 31, 2018, and with limits of
liability of $10,000,000 (the “PIIC Umbrella Policy”).

SETTLEMENT OF THE LEWIS LITIGATION
32. On or about September 5, 2019, KA Broadway, Essential, and KADF agreed to

settle the Underlying Lewis Litigation by paying a total sum of $6,000,000 to Mr. Lewis.

12
Case 1:20-cv-00669-RDB Document1 Filed 03/12/20 Page 13 of 22

33. To achieve that settlement, KA Broadway’s insurer, Markel, contributed
$4,000,000 towards the settlement on behalf of KA Broadway, while PIIC contributed $2,000,000
on behalf of Essential and KADF.

34. Specifically, Markel contributed $1,000,000 in professional liability coverage from
the Markel CGL Policy and the $3,000,000 policy limits from the Markel Umbrella Policy.
Markel did not contribute any of the limits of the general liability coverage from the Markel
CGL Policy.

35. PIC contributed $1,000,000 in general liability coverage from the PITIC CGL
Policy and $1,000,000 from the PIIC Umbrella Policy.

36. A dispute has arisen regarding the amounts the insurers were obligated to
contribute to the settlement of the Lewis Litigation.

37. Plaintiffs contend that Markel failed to exhaust its policy limits under the CGL
which was primary to all other policies.

38. Specifically, Plaintiffs contend that Markel was required to contribute both
$1,000,000 in professional liability coverage and $1,000,000 in general liability coverage from the
Markel CGL Policy.

39, If Markel had contributed a total of $5,000,000 towards the settlement, as
Plaintiffs contend it was obligated to, PIIC would not have had to contribute $1,000,000 from
the PITC Umbrella Policy.

40. The Markel CGL Policy provides “The limits of insurance provided by this

[Texas Professional Liability Coverage] endorsement are in addition to the limits of insurance

13
Case 1:20-cv-00669-RDB Document1 Filed 03/12/20 Page 14 of 22 .

provided by the Commercial General Liability Coverage Form.” See TEXAS PROFESSIONAL
LIABILITY COVERAGE ENDORSEMENT, D. Limits of Insurance, 4.

41. Markel disputes that it is obligated under the Markel CGL Policy to contribute
$1,000,000 in general liability coverage towards the settlement of the Lewis Litigation.

42, There exists an actual, justiciable controversy as to whether Markel is obligated
under the Markel CGL Policy to contribute $1,000,000 in general liability coverage towards the
settlement.

43. KA Broadway failed to meet its contractual obligation to Essential and KADF to
provide $2,000,000 in primary general liability and professional liability coverage to settle the
Lewis Litigation.

SETTLEMENT EFFORTS REGARDING THE McNEEL LITIGATION

44, On or about January 17, 2020, a mediation was held in the McNeel Federal
Litigation. Essential, KADF, and PIIC requested that Bullocks, Mr. and Ms. Bullock, and Markel
attend the mediation and contribute to settlement of the claims in accordance with the terms of
the Franchise Agreement and the Markel Policy.

45. Bullocks, Mr. and Ms. Bullock, and Markel all refused to attend the mediation
and the McNeel Federal Litigation was not settled and remains ongoing.

46. | Markel has asserted that it has exhausted its Policy limits when it settled the
McNeel State Litigation with a contribution of $1,000,000 in general liability coverage from the
Markel CGL Policy.

47. Markel did not contribute any of the limits of the professional liability coverage
from the Markel CGL Policy to settle the McNeel State Litigation.

14
Case 1:20-cv-00669-RDB Document1 Filed 03/12/20 Page 15 of 22

48. A dispute has arisen regarding the amounts the insurers are obligated to
contribute to the settlement of the McNeel Federal Litigation.

49. Plaintiffs contend that Markel failed to exhaust its policy limits under the CGL
which was primary to all other policies.

50. Specifically, Plaintiffs contend that Markel was required to contribute both
$1,000,000 in professional liability coverage and $1,000,000 in general liability coverage from the
Markel CGL Policy.

51. The Markel CGL Policy provides “The limits of insurance provided by this
[Texas Professional Liability Coverage] endorsement are in addition to the limits of insurance
provided by the Commercial General Liability Coverage Form.” See TEXAS PROFESSIONAL
LIABILITY COVERAGE ENDORSEMENT, D. Limits of Insurance, 4.

52. Markel disputes that it is obligated under the Markel CGL Policy to contribute
$1,000,000 in professional liability coverage towards the settlement of the McNeel Federal
Litigation.

53. There exists an actual, justiciable controversy as to whether Markel is obligated
under the Markel CGL Policy to contribute $1,000,000 in professional liability coverage towards
the settlement of the McNeel Federal Litigation.

54. Bullocks, and Mr. and Ms. Bullock failed to meet their contractual obligation to
Essential and KADF to provide $2,000,000 in primary general liability and professional liability

coverage to settle the McNeel Federal Litigation.

15
Case 1:20-cv-00669-RDB Document1 Filed 03/12/20 Page 16 of 22

COUNT I

Declaratory Judgment - Markel is obligated under the Markel CGL Policies
to contribute $1,000,000 in general liability coverage and $1,000,000 in professional liability
coverage towards the settlements of cases against Essential and KADF.

 

55. Plaintiffs specifically incorporate all of the above allegations as if set forth fully
herein.

56. The Markel CGL Policies provide: “We will pay those sums that the insured
becomes legally obligated to pay as damages because of ‘bodily injury’ or ‘property damage’ to
which this insurance applies.” See COMMERCIAL GENERAL LIABILITY COVERAGE FORM,
SECTION I - COVERAGES, COVERAGE A - BODILY INJURY AND PROPERTY DAMAGE
LIABILITY, 1. Insuring Agreement. |

57, The Markel CGL Policies provide: “If other valid and collectible insurance is
available to the insured for a loss we cover under Coverages A or B of this Coverage Part, our
obligations are limited as follows: a. Primary Insurance. This insurance is primary except when
Paragraph b. below applies.” See COMMERCIAL GENERAL LIABILITY COVERAGE FORM,
SECTION IV - COMMERCIAL GENERAL LIABILITY CONDITIONS, 4. Other Insurance, a.

Primary Insurance.

58. None of the conditions of Paragraph b. applies to change the status of the Markel
CGL Policies as primary.

59. The Markel CGL Policies provide: “The limits of insurance provided by this
[Texas Professional Liability Coverage] endorsement are in addition to the limits of insurance
provided by the Commercial General Liability Coverage Form.” See TEXAS PROFESSIONAL

LIABILITY COVERAGE ENDORSEMENT, D. Limits of Insurance, 4.

16
Case 1:20-cv-00669-RDB Document 1 Filed 03/12/20. Page 17 of 22

60. This Markel policies require that both the professional liability coverage limits
and the commercial general liability coverage limits should have been paid in settlement of both
the Lewis Litigation and the McNeel Federal Litigation.

WHEREFORE, Plaintiffs Philadelphia Indemnity Insurance Company, Essential Brands,
Inc., and Kiddie Academy Domestic Franchising, LLC request this Honorable Court enter
judgment in their favor and against Defendants Markel Insurance Company, KA Broadway,
LLC, d/b/a Kiddie Academy Pearland East, Bullock’s Bright Beginnings, LLC, Cory Bullock, and
Summer Bullock and declare the following:

a) That both the professional liability coverage and general liability
coverage limits of the Markel CGL Policies must be paid in settlement of the Lewis Litigation
and the McNeel Federal Litigation;

b) That Markel was obligated to contribute a total sum of $2,000,000 from
the Markel CGL Policy towards the settlement of the Lewis Litigation;

c) That Markel was obligated to contribute a total sum of $5,000,000 from
the Markel CGL and Umbrella Policies towards the settlement of the Lewis Litigation;

d) That Markel is obligated to contribute $1,000,000 from the Markel CGL
Policy towards the settlement of the McNeel Federal Litigation;

e) That PIC was only obligated to contribute $1,000,000 towards the
settlement of the Lewis Litigation;

f) That Markel shall, for the Lewis Litigation, pay $1,000,000 to PIC

representing the commercial general liability coverage limits of the Markel CGL Policy;

17
Case 1:20-cv-00669-RDB Document1 Filed 03/12/20 Page 18 of 22

g) That PIIC is not obligated to contribute to settlement of the McNeel
Federal Litigation until and unless Markel pays $1,000,000 representing the professional liability
coverage limits of the Markel CGL Policy; and

f) Such other and further relief as the Court deems appropriate.

COUNT II
Essential and KADF vs. KA Broadway — Contractual Indemnification

61. Plaintiffs specifically incorporate all of the above allegations as if set forth fully
herein.

62. Paragraph 21.2 of the Franchise Agreement provides “Franchisee will indemnify
and hold Franchisor and Franchisor’s members, managers, officers, directors and employees
harmless against and from any and all claims arising either directly or indirectly from, as a
result of, or in connection with the operation of the Franchised Business, as well as the costs,
including attorneys’ fees, of defending against them.”

63. Essential and KADF paid $2,000,000 to settle the Underlying Litigation.

64, Pursuant to the Franchise Agreement, Essential and KADF are entitled to
indemnification from KA Broadway for the amounts paid to settle the Underlying Litigation.

65. KA Broadway has breached its obligation of contractual indemnification by not
fully indemnifying Essential and KADF for the amounts incurred to settle the Underlying
Litigation.

66. WHEREFORE, Plaintiffs Essential Brands, Inc. and Kiddie Academy Domestic
Franchising, LLC request this Honorable Court enter judgment in their favor and against

Defendant KA Broadway, LLC, d/b/a Kiddie Academy Pearland East in the amount of

18
Case 1:20-cv-00669-RDB Document1 Filed 03/12/20 Page 19 of 22

$2,000,000 together with pre and post judgment interest, costs and such other relief as this Court

deems appropriate.
COUNT III
Essential and KADF vs. Bullocks, Cory Bullock, Summer Bullock -
Contractual Indemnification

67. Plaintiffs specifically incorporate all of the above allegations as if set forth fully
herein.

68. Paragraph 20.3 of the Franchise Agreement provides “Franchisee will indemnify
and hold Franchisor and Franchisor’s members, managers, officers, directors and employees
harmless against any and all claims arising directly or indirectly from, as a result of, or in
connection with Franchisee’s operation of the Franchised Business, as well as the costs,
including attorneys’ fees, of defending against them.”

69. Essential and KADF have incurred fees and costs in defense of the McNeel
Federal Litigation and may incur costs in payment of settlement or judgment in that case.

70. Pursuant to the Franchise Agreement, Essential and KADF are entitled to
indemnification from Bullocks and Mr. and Ms. Bullock for the costs incurred in defense of the
McNeel Federal Litigation and any amounts paid to settle that case.

71. Bullocks and Mr. and Ms. Bullock have breached their obligation of contractual
indemnification by not fully indemnifying Essential and KADF for the amounts incurred in the
McNeel Federal Litigation.

72. WHEREFORE, Plaintiffs Essential Brands, Inc. and Kiddie Academy Domestic
Franchising, LLC request this Honorable Court enter judgment in their favor and against

Defendants Bullocks and Mr. and Ms. Bullock in an amount to be proven by evidence together

19
Case 1:20-cv-00669-RDB Document 1 Filed 03/12/20 Page 20 of 22

with pre and post judgment interest, costs and such other relief as this Court deems
appropriate.

COUNT IV
PIIC v. KA Broadway - Equitable Subrogation

73. Plaintiffs specifically incorporate all of the above allegations as if set forth fully
herein.

74, KA Broadway, as the owner and operator of a childcare facility charged with the
responsibility of the well-being of children such as the Minor, K.L., was under a duty to exercise
a high degree of care for the safety and welfare of children in its facility.

75, KA Broadway breached that duty of care on June 19, 2017, when the Minor
suffered personal injury at KA Broadway’s childcare facility.

76. As a result of KA Broadway’s negligence, PIIC made payment on behalf of its
insureds, Essential and KADF, in the amount of $2,000,000 towards the settlement of the
Underlying Litigation in accordance with the terms and conditions of the PIC Policy.

77. By virtue of the payment made on behalf of its insureds, and in accordance with
the terms and conditions of the PIIC Policy, PIC is legally, equitably, and contractually
subrogated to the rights of its insureds to the extent of such payment.

78. WHEREFORE, Plaintiff Philadelphia Indemnity Insurance Company requests
this Honorable Court enter judgment in its favor and against Defendant KA Broadway, LLC,
d/b/a Kiddie Academy Pearland East in the amount of $2,000,000 together with pre and post

judgment interest, costs and such other relief as this Court deems appropriate.

20
Case 1:20-cv-00669-RDB Document1 Filed 03/12/20 Page 21 of 22

COUNT FV
PIIC v. Bullocks, Cory Bullock, Summer Bullock — Equitable Subrogation

79. Plaintiffs specifically incorporate all of the above allegations as if set forth fully
herein.

80. Bullocks and Mr. and Ms. Bullock, as the owner and operator of a childcare
facility charged with the responsibility of the well-being of children such as the Minor, S.M.M.,
was under a duty to exercise a high degree of care for the safety and welfare of children in its
facility.

81, KA Broadway breached that duty of care on August 27, 2018, when the Minor
suffered personal injury and death at Bullocks’ childcare facility.

82. As a result of Bullocks’ negligence, PIIC has made payment on behalf of its
insureds, Essential and KADF, for costs and attorneys’ fees in defense of the McNeel Federal
Litigation in accordance with the terms and conditions of the PIC Policy.

83. By virtue of the payment made on behalf of its insureds, and in accordance with
the terms and conditions of the PIIC Policy, PIIC is legally, equitably, and contractually
subrogated to the rights of its insureds to the extent of such payment.

84. WHEREFORE, Plaintiff Philadelphia Indemnity Insurance Company requests
this Honorable Court enter judgment in its favor and against Defendants Bullocks and Mr. and
Ms. Bullock in an amount to be proven by evidence together with pre and post judgment

interest, costs and such other relief as this Court deems appropriate.

21
Case 1:20-cv-00669-RDB Document 1. Filed 03/12/20 Page 22 of 22

Macwut Loh af?

Margaret Fonshell Ward (04586)

Alicia D. Stewart (29742)

DOWNS WARD BENDER HAUPTMANN & HERZOG, P.A.
Executive Plaza III, Suite 400

11350 McCormick Road

Hunt Valley, Maryland 21031

Phone: 410-584-2800

Fax: 410-584-2020

mward@downs-ward.com
adstewart@downs-ward.com
Attorneys for Plaintiffs

Philadelphia Indemnity Insurance Company,
Essential Brands, Inc., and

Kiddie Academy Domestic Franchising, LLC

22
